Citation Nr: 0012740	
Decision Date: 05/15/00    Archive Date: 05/22/00

DOCKET NO.  95-17 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

G. A. Wasik, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1965 to October 
1968.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a January 1993 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO).  In January 
1993, the RO determined that new and material had not been 
submitted to reopen the claim of entitlement to service 
connection for PTSD.  At the same time, the RO denied the 
veteran's claim of entitlement to a nonservice-connected 
disability pension.  In February 1993, the veteran submitted 
a document the Board has construed as a timely filed notice 
of disagreement with the denial of service connection for 
PTSD in the January 1993 rating decision.  After a statement 
of the case was promulgated in March 1995, the veteran 
perfected his appeal with the submission of VA Form 9 in 
April 1995.  


FINDINGS OF FACT

1.  The RO affirmed the denial of service connection for PTSD 
when it issued its unappealed July 1986 rating decision.

2.  Evidence received since the July 1986 rating decision 
bears directly and substantially upon the issue, and by 
itself or in connection with the evidence previously of 
record, is so significant that it must be considered in order 
to fully decide the merits of the claim.  

3.  The claim of entitlement to service connection for PTSD 
is supported by cognizable evidence showing that the claim is 
plausible or capable of substantiation.  

4.  There is competent evidence of stressor corroboration to 
support a diagnosis of PTSD resulting from military service.

5.  The medical evidence establishes a diagnosis of PTSD 
based on military service.




CONCLUSIONS OF LAW

1.  Evidence received since the July 1986 determination 
wherein the RO affirmed the denial of service connection for 
PTSD is new and material, and the veteran's claim for that 
benefit has been reopened.  38 U.S.C.A. §§ 5104, 5108, 
7105(c) (West 1991);  38 C.F.R. §§ 3.104(a), 3.156(a), 
20.1103 (1999).  

2.  The claim of entitlement to service connection for PTSD 
is well-grounded.  38 U.S.C.A. § 5107 (West 1991).  

3.  PTSD was incurred in active service.  38 U.S.C.A. §§ 
1110, 1154(a), 5107(b) (West 1991);  38 C.F.R. §§ 3.303, 
3.304(f) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The evidence which was of record at the time of the July 1986 
rating decision wherein the RO determined that new and 
material evidence had not been submitted to reopen the claim 
of entitlement to service connection for PTSD will be set out 
below.  

Review of the service medical records demonstrates that the 
veteran was found to be without defects at the time of the 
service entrance examination conducted in February 1965.  In 
June 1967, the veteran complained of depression.  No 
diagnosis was reported.  On the Report of Medical History 
portion of the exit examination in September 1968, the 
veteran noted in pertinent part that he had had problems with 
depression or excessive worry and that he had had night 
sweats.  It was noted that the veteran had had depression and 
worry since childhood due to financial and military 
situations.  

Review of the service personnel records demonstrates that the 
veteran served in the Republic of Vietnam as evidenced by his 
receipt of the Vietnam Service Medal.  He did not receive any 
awards or decorations indicative of participation in combat.  

VA outpatient treatment records did not evidence complaints 
of, diagnosis of or treatment for any mental disorder.  The 
report of an October 1974 VA dermatology examination did not 
include any pertinent evidence.  The report of a June 1981 VA 
Agent Orange examination did not include any pertinent 
evidence.  

Private treatment records have been associated with the 
claims file.  A treatment record dated in May 1981 included a 
diagnosis of post-Vietnam syndrome (delayed stress syndrome).  
It was noted the veteran had served in Vietnam.  

The report of a June 1981 VA PTSD examination has been 
associated with the claims file.  The veteran reported that 
while stationed in Vietnam he worked in aircraft supply in a 
warehouse.  He reported he experienced a dream of being a 
Prisoner of War (POW) but he never was a POW.  The conclusion 
from the examination was that the veteran did not meet the 
criteria for a diagnosis of PTSD.  

The RO originally denied service connection for PTSD in 
August 1981.  The RO noted at that time that the service 
medical records and the medical findings obtained by VA 
examination did not support a diagnosis of PTSD.  The veteran 
did not appeal the rating decision.  

By letter dated in July 1986, a VA cardiologist opined that 
the veteran had atherosclerotic coronary artery disease and 
coronary spasms, the propensity for which was most likely 
aggravated by the veteran's PTSD.  

In July 1986, the RO determined that new and material 
evidence had not been submitted to reopen the claim of 
entitlement to service connection for PTSD.  The veteran was 
informed of the decision and of his procedural and appellate 
rights via letter dated in August 1986.  While the veteran 
submitted a timely filed notice of disagreement the same 
month, he did not perfect his appeal with the submission of a 
timely filed substantive appeal.  Thus the July 1986 rating 
decision became final in August 1987.  

The evidence added to the record subsequent to the July 1986 
rating decision wherein the RO determined that new and 
material evidence had not been submitted to reopen the claim 
of entitlement to service connection for PTSD is set out 
below.  

Treatment records from a Vet Center have been associated with 
the claims file.  In July 1985, it was noted the veteran was 
complaining of depression and anger.  

An August 1993 lay statement from two of the veteran's 
brothers attested to changes they observed in the veteran 
after his return from Vietnam.  A lay statement from D. L. D. 
dated in September 1993 demonstrated the author observed 
changes in the veteran subsequent to his return from duty in 
Vietnam.  

The veteran submitted copies of letters he wrote home while 
stationed in Vietnam.  On May 21st, the veteran wrote that he 
had been subjected to seven rounds of rocket and mortar fire 
and was forced to dive into a bunker.  He reported that three 
men were injured.  He also wrote he observed two Vietnamese 
Air Force A-1s shooting a pagoda with missiles.  He observed 
the shooting of the pagoda through binoculars as it occurred 
approximately three to four miles from where he was.  By 
letter dated August 17th, the veteran reported two Marine F8 
jets crashed that afternoon.  The second jet crashed into a 
Vietnamese village, killing 24 villagers and wounding 15.  
Both pilots survived the crashes.  

The veteran submitted an undated statement wherein he 
reported he had observed dead bodies and grieving relatives 
at the back of a Vietnamese military hospital.  He also wrote 
that in approximately June of 1966, he was near a 
communications shack when he heard an F4 pilot reporting that 
he and his crewman were injured and his plane was damaged.  
The veteran reported that he observed the plane crash on 
landing, killing both crewmembers.  

VA outpatient treatment records have been associated with the 
claims file.  A May 1986 clinical record included an 
assessment of depression secondary to PTSD.  It was noted the 
veteran reported he had lost friends in Vietnam.  In July 
1986, depression with anxiety features and PTSD features was 
included as an assessment.  In March 1987, it was noted the 
veteran reported while stationed in Vietnam he was near a 
Vietnamese mortuary.  He reported a friend was shot in 
Vietnam.  In April 1987, it was noted the worst trauma the 
veteran experienced in Vietnam was when a fighter plane in 
radio contact attempted to land after the pilot was shot.  
The plane crashed and burned for three hours.  The assessment 
at that time was no evidence of depression and no real 
evidence of panic attacks.  In October 1987, it was noted in 
pertinent part that the veteran's anxiety, depression and 
PTSD were linked to anger.  In June 1993, an assessment of 
depression and also PTSD by client report was made.  The 
reported stressor was living next to a Vietnamese military 
morgue.  The records further evidence that beginning in 
approximately April 1994, the veteran was consistently 
diagnosed with PTSD.  In June 1995, the veteran reported 
several traumatic instances from his tour of duty in Vietnam.  
He reported routine exposure to Vietnamese bodies in a 
morgue.  He reported he observed an aborted fetus lying in a 
ditch.  He reported he witnessed the crash of a jet fighter 
and the resulting death of its two crewmen.  He was also 
bothered by the nightly arrival of helicopters unloading 
casualties.  

Additional service records were submitted.  The veteran 
served in Vietnam as a material facilities specialist at the 
Da Nang Air Base from February 1966 to February 1967.  

The report of a March 1993 VA Social and Industrial Survey 
has been associated with the claims file.  Stressors reported 
by the veteran included having to walk past a Vietnamese 
morgue area twice per day.  He reported that he observed 
bodies of dead soldiers.  He reported he was traumatized by 
the nightly arrival of helicopters at the air base as they 
unloaded casualties.  The veteran reported he personally 
observed the crash of an American jet fighter which burst 
into flames and killed the two crewmen.  

The veteran submitted a statement in June 1993.  He reported 
that in August 1966, Da Nang air base was infiltrated by Viet 
Cong.  During the infiltration, the veteran reported the Viet 
Cong entered the warehouse he was working in.  He wrote that 
he was forced to hide in a storage locker.  He reported that 
he was subjected to rocket and mortar attack including one 
attack in May 1966 which resulted in the wounding of a man 
standing near the veteran.  He wrote that in May 1966, the 
Tam Bao pagoda was strafed by South Vietnamese aircraft and 
bullets went right over his head.  He reported that he had to 
pass a Vietnamese mortuary every day while going to work.  He 
wrote that he continually observed dead and mutilated bodies.  

The veteran submitted VA Form 9 in April 1995.  He wrote that 
he actually observed combat dead on tables behind a 
Vietnamese military hospital.  He reported that he observed 
body bags containing American war dead being dumped on a 
tarmac and being loaded on conveyor belts.  He reported 
watching a jet plane crash and burn killing its crewmen.  

A letter dated in September 1995 from R. R., M.D., has been 
associated with the claims file.  The physician reported the 
veteran had been receiving treatment for depression and PTSD 
since 1986.  

A Report of Casualty dated in May 1966 is of record.  It was 
noted that R. A. P., died in May 1966 as a result of a 
gunshot wound to the pelvis.  It was further reported that 
the Marine was accidentally shot by a fellow soldier while 
changing a tire.  

The veteran submitted pages from the "Vietnam Guidebook."  
He highlighted text which indicated that in May 1966, local 
Vietnamese military forces trapped 40 Western reporters in 
the Tam Bao pagoda and opened fire on them when they 
attempted to leave.  

The veteran submitted pages from "The Marines in Vietnam 
1954-1973, an Anthology and Annotated Bibliography."  The 
veteran highlighted text pertaining to Vietnamese civil and 
military unrest.  He also submitted maps of the Da Nang area.  

In September 1997, the Department of the Navy wrote the 
veteran and informed him that there was no evidence of a 
crash of an F4 in July 1966.  There also was no evidence of 
an F4 crash three months before or after July 1966 which 
resulted in any deaths.  

The report of a February 1998 VA PTSD examination has been 
associated with the claims file.  The veteran reported that 
he was near a Vietnamese mortuary and observed dead bodies.  
He reported nightly observing bodies of dead Americans 
stacked up in body bags at the air base.  He reported he 
observed an F4 crash.  He reported on one occasion he was in 
a warehouse when some enemy personnel penetrated the security 
of the base and stole a vehicle.  The veteran reported the 
enemy soldiers were shouting obscenities over the radio.  The 
veteran did not have a weapon at that time and felt 
vulnerable.  It was the examiner's opinion that the veteran 
did appear to have been exposed to life threatening traumatic 
events in Vietnam.  The examiner noted he had know the 
veteran for a number of years and found him to be a credible 
historian.  It was the examiner's opinion that the veteran 
had PTSD.  

Criteria

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 1991).  

Under the provisions for direct service connection for PTSD, 
60 Fed. Reg. 32807-32808 (1999) (codified at 38 C.F.R. 
§ 3.304(f)), service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125 (diagnosis of mental disorder); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
this combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 394 (1996).  

The VA regulation was changed in June 1999 to conform to the 
Court's determination in Cohen v. Brown, 10 Vet. App. 128 
(1997).  As the Cohen determination was in effect when the RO 
last reviewed this case, the Board finds no prejudice to the 
veteran in proceeding with this case at this time.  See 
Bernard v. Brown,  4 Vet. App. 384 (1993).

The award of service connection for PTSD, therefore, requires 
the presence of three elements:  (1) medical evidence 
diagnosing the condition; (2) credible supporting evidence 
that the claimed in-service stressor actually occurred; and, 
(3) medical evidence of a causal nexus between current 
symptomatology and the specified claimed in-service stressor.

Adjudication of a well-grounded claim of service connection 
for PTSD requires the evaluation of the evidence in light of 
the places, types, and circumstances of service, as evidenced 
by service records, the official history of each organization 
in which the veteran served, the veteran's military records, 
and all pertinent medical and lay evidence.  38 U.S.C.A. 
§ 1154(a).

The Court has held that, "[i]t is the duty of the BVA as the 
fact finder to determine credibility of the testimony and 
other lay evidence."  Culver v. Derwinski, 3 Vet. App. 292, 
297 (1992).

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed, except 
as otherwise provided by regulation.  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. § 20.1103 (1999).

The Board does not have jurisdiction to consider a previously 
adjudicated claim unless new and material evidence is 
presented.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).  When new and material evidence has not been submitted 
in a previously denied claim "[f]urther analysis...is 
neither required, nor permitted."  Butler v. Brown, 9 Vet. 
App. 167, 171 (1996) (finding in a case where new and 
material evidence had not been submitted that the Board's 
analysis of whether the claims were well grounded constituted 
a legal nullity).  

The regulations define new and material evidence as follows:

New and material evidence means evidence 
not previously submitted to agency 
decision makers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (1999).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with claims for service connection.  
Evans v. Brown, 9 Vet. App. 273, 284, (1996) (citing Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995); aff'd 78 F.3d 604 
(Fed. Cir. 1996) (table)).  Rather, it is the specified bases 
for the final disallowance that must be considered in 
determining whether the newly submitted evidence is 
probative.  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  

With regard to petitions to reopen previously and finally 
denied claims, the Board must conduct a three-step analysis.  
Elkins v. West, 12 Vet. App. 209, 218-19 (1999); Winters v. 
West, 12 Vet. App. 203, 206 (1999).  First, the Board must 
determine whether the evidence presented or secured since the 
prior final denial of the claim is "new and material."  
Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991).  

If new and material evidence is presented or secured with 
respect to a claim that has been finally denied, the claim 
will be reopened, and the Board will determine, based on all 
the evidence of record in support of the claim, and presuming 
the credibility thereof, whether the claim is well-grounded 
pursuant to 38 U.S.C.A. § 5107(a).  

If the claim is well grounded, the case will be decided on 
the merits, but only after the Board has determined that VA's 
duty to assist under 38 U.S.C.A. § 5107 has been fulfilled.  
The Court noted in Elkins and Winters that by the ruling in 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the Federal 
Circuit Court "effectively decoupled" the determinations of 
new and material evidence and well groundedness.  

Thus, if the Board determines that additionally submitted 
evidence is "new and material," it must reopen the claim 
and perform the second and third steps in the three-step 
analysis, evaluating the claim for well-groundedness in view 
of all the evidence, both new and old, and, if appropriate, 
evaluating the claim on the merits.  See Elkins, 12 Vet. 
App. 209, 218-219 (1999) and Winters v. West, 12 Vet. App. 
203, 206 (1999).   

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1999).


Analysis

Whether new and material evidence has 
been submitted to reopen the claim of 
entitlement to service connection for 
PTSD.  

The veteran seeks to reopen his claim for service connection 
for PTSD which the RO last denied in July 1986.

When a claim is finally denied by the RO, the claim may not 
thereafter be reopened and allowed, unless new and material 
evidence has been presented.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 3.104.

When a claimant seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).  In order to reopen a finally denied 
claim there must be new and material evidence presented since 
the claim was last finally disallowed on any basis, not only 
since the claim was last denied on the merits.  Evans v. 
Brown, 9 Vet. App. 273 (1996).  Under Evans, evidence is new 
if not previously of record and is not merely cumulative of 
evidence previously of record.

The Board finds that new and material evidence has been 
submitted to reopen the claim of entitlement to service 
connection for PTSD.  The RO originally denied the claim in 
August 1981 based on a finding that neither the service 
medical records nor the medical findings obtained on VA 
examination supported a diagnosis of PTSD.  Evidence received 
subsequent to the July 1986 rating decision includes the 
report of a February 1998 VA examination which demonstrates 
that PTSD was diagnosed based on in-service stressors.  The 
Board finds this evidence both new and material.  The 
evidence was not of record at the time of the July 1986 
rating decision so it is new.  It is material as it includes 
a competent diagnosis of PTSD based on in-service stressors.  

The veteran has also provided additional evidence consisting 
of new in-service stressors which were included in the 
letters he wrote home from Vietnam as well as on statements 
he submitted in support of his claim.  This evidence too must 
be considered new as it was not of record at the time of the 
July 1986 rating decision.  The evidence is also material.  
As stated above, for the purpose of establishing whether new 
and material evidence has been submitted, the credibility of 
the evidence is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  Thus the veteran's allegations of new 
in-service stressors he was exposed to are presumed to be 
credible for determining whether new and material evidence 
has been submitted.

On the basis of the above, the Board finds new and material 
evidence has been submitted to reopen the claim of 
entitlement to service connection for PTSD as there are now 
of record diagnoses of PTSD which have been linked to active 
duty with the credibility of the reported new in-service 
stressors presumed.  The evidence submitted bears directly 
and substantially upon the issue of entitlement to service 
connection for PTSD, and by itself or in connection with the 
evidence previously of record, is so significant that it must 
be considered in order to fairly decide the merits of this 
claim.  

Whether the claim of entitlement to 
service connection for PTSD is well 
grounded.

The Board finds the reopened claim of entitlement to service 
connection for PTSD is "well-grounded" within the meaning of 
38 U.S.C.A. § 5107.  That is, the Board finds that the 
veteran has presented a claim that is plausible.  

Included in the claims file are clinical diagnoses of PTSD by 
competent medical professionals who have diagnosed the 
disorder based on in-service stressors reported by the 
veteran.  

PTSD has been linked to the veteran's active duty experiences 
by competent medical evidence.  As the evidence of record 
includes diagnoses of PTSD and evidence linking the diagnosis 
to the veteran's experiences while on active duty, the Board 
finds that the claim is well grounded.  38 U.S.C.A. § 5107.  

Entitlement to service connection for 
PTSD.

The Board finds service connection is warranted for PTSD.  As 
reported above, the claims file includes clinical diagnoses 
of PTSD by competent medical professionals who have diagnosed 
the disorder based on in-service stressors reported by the 
veteran.  Additionally, the veteran submitted copies of 
letters he wrote home while stationed in Vietnam.  The 
veteran included the original envelopes which the letters 
were mailed in and examination of the envelopes satisfies the 
Board that the letters were actually written while the 
veteran was in Vietnam.  Although the official records 
searched at the veteran's request did not verify his claimed 
stressor and, in fact, contradicted his account of pilots 
dying in plane crashes in July 1966, the letters written in 
Vietnam tend to verify some of the his claimed in-service 
stressors.  The Board finds, allowing all benefit of the 
doubt, that at least some of the veteran's claimed in-service 
stressors have been verified.  As there is currently of 
record diagnoses of PTSD which have been linked to active 
duty by competent evidence of record and as the Board has 
found that some of the in-service stressors have been 
verified, service connection is warranted for the veteran's 
PTSD.  


ORDER

The veteran has submitted new and material evidence to reopen 
a claim of entitlement to service connection for PTSD, and 
the claim is well grounded.  Additionally, entitlement to 
service connection for PTSD is granted.  



		
	HOLLY MOEHLMANN 
	Member, Board of Veterans' Appeals


 



